DETAILED ACTION
Reasons for Allowance
The following is the Examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest, either alone or in combination, any embodiment where the recited titanium layer of the multilevel system has local connections with the dielectric insulation layer. For the purposes of claim interpretation, the examiner construes the term “local connections” to mean that the titanium permeates through the thin layer thickness of the gold-germanium layer, and the titanium material directly contacts the dielectric insulation layer. The examiner concludes that this is the broadest reasonable interpretation consistent with the applicant’s specification and also consistent with applicant’s representations provided during telephone interviews.
Further search and review of the prior art did not reveal any embodiments thereof or motivations to modify in such ways.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ANGELO TRIVISONNO whose telephone number is 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 or (571) 272-1000.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721